NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment


Response to Arguments
Applicant’s remarks on pages 5 – 10 have been fully considered, are persuasive, and place the claims, when taken as a whole, in condition for allowance.

Support for Claim Amendments:
Regarding the amendment of claims 1 and 22, support is found in paragraphs 9, 22, and 26 of the specifications. 

Reasons for Allowance
Independent claims 1 and 22 have been amended to incorporate the allowable subject matter noted in Final Rejection dated on 10/15/20121. Additionally, the prior art of record (neither individually nor in combination) does not teach nor render obvious the claims as amended, when the claims are taken as a whole.

Furthermore, the closest prior art to applicants amended claims is Wong et al. (20130030363) which discloses aspects of claims 1 and 22 but does not disclose other aspects.

Wong teaches:
A system (Abstract: “Systems and methods that utilize shape sensing fibers are described herein”) comprising: 
a tool body with a flexible portion ([0061:  “FIGS. 5A-5B illustrate a magnified cross section of the distal section 50 of the elongate instrument 200…The coil pipe-in-lumen construct…allowing the distal section of the elongate instrument to remain flexible”) a proximal end, and a distal end ([0061]: “…distal and proximal ends to the elongate instrument 200…”) the tool body defining a central channel in the flexible portion (Figure 5A – Center Lumen 54), the central channel having a longitudinal axis (See figure 5A – The distance from the distal end to the proximal end defines the a longitudinal axis); 
a first optical fiber within the flexible portion ([0003]: “alternative solution is the use of optical fibers containing optic shape sensors” and [0061]: “ first fiber lumen 52” – the first fiber lumen 52 is within the flexible section and it is known to one having ordinary skill in the art that the optical fiber discussed in Paragraph 3 would be placed through a fiber lumen which is within the flexible portion) the first optical fiber having a first diameter (It is known to one having ordinary skill in the art that optical fibers have diameters and it can be seen from figures 5A – 5C that the fiber lumens are circular ); and 
wherein the first optical fiber is and the second optical fiber are each configured to sense a shape of the flexible portion ([0007]: “The system may also include a shape sensing fiber, where at least a first portion of the fiber is positioned in the lumen of the elongate instrument” – it is known to one having ordinary skill in the art that shape sensing fibers inserted into an elongated member (“flexible tool”) will sense the shape of what they are inserted into which is the flexible tool), and 
wherein the second optical fiber, when inserted into the central channel within the flexible portion, is configured to sense the shape of the flexible portion ([0072]: “One or more shape sensing fibers 24…are included in the lumens 22 of the elongate instrument 20. Optionally, additional fibers for providing a balanced and symmetric configuration could be shape sensing fibers. The additional shape sensing fibers may provide multiple sensing of the same shape” – it is known to one having ordinary skill in the art that if there are multiple fibers sensing a shape and the fibers are insertable, any fiber that is inserted).
Wong does not teach the operable component having a larger major dimension normal to the longitudinal axis than the shaft, nor that the instrument that is inserted and removed, nor a control system configured to: when the second optical fiber is inserted into the flexible portion, sense the shape of the flexible portion using the first optical fiber and the second optical fiber and calculate a correction for the first optical fiber based on a difference between the shape sensed with the. first optical fiber and the shape sensed with the second optical fiber, wherein the correction comprises an adjustment to a shape-related parameter or to a phase reading used in shape  sensing with the first optical fiber: and after the second optical fiber has been removed from the flexible portion, sense the | shape of the flexible portion using the first optical fiber and not the second optical fiber, and determine the shape of the flexible portion using a phase reading from the first optical fiber.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-Th: 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793


/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793